Plaintiff in error, Tom Bassam, was convicted at the May, 1913, term of the county court of Atoka county, sitting at Caney, in said county, on a charge of having unlawful possession of intoxicating liquor in violation of the statute, and his punishment fixed at a fine of fifty dollars and confinement in the county jail for a period of thirty days. A careful examination of the record discloses no error prejudicial to the substantial rights of plaintiff in error. The judgment of the trial court is, therefore, affirmed.